NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BALLY GAMING, INC.
20 1 1- 1 1 32
(Reexarninati0n No. 90/0U6,601)
Appea1 from the United States Patent and Traden1a1'k
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Ba1ly Gan1ing, Inc. moves with the consent of the
United States Patent and Traden1ark Off1ce for a 25-day
extension of time, until July 15, 2011, to file its reply
brief
Upon consideration thereof,
IT IS ORDERED TH.ATZ
The motion is granted

HOME PRODUCTS V. US 2
Home Products International, Inc. (Home Products)
moves to summarily reverse the judgment of the United
States Court of lnternational Trade in this case due to
this court's recent decision in Home Prods. Int’l, Inc v.
United States, 633 F.3d 1369 (Fed. Cir. 2011) (hereinafter
Home Pr0ds. I) and to remand for further proceedings.
The United StateS does not oppose summary disposition
but moves for vacatur rather than reversal. Home Prod-
ucts replies.
This appeal concerns an antidumping duty order cov-
ering floor-standing, metal-top ironing tables and certain
parts thereof from the People’s Republic of China. Com-
merce determined that Since Hardware (Guangzhou) Co.
Ltd. (Since Hardware) and other Chinese exporters were
selling ironing tables in the United States at less than
fair value, and the International Trade Commission found
material injury. Thereafter, in the first and second
administrative reviews of that antidumping order, Com-
merce calculated dumping margins for Since Hardware.
Because the agency considered those margin percentage
determinations de minimis, Commerce did not impose any
antidumping duties on Since Hardware for these review
periods.
Home Products, an American manufacturer of iron
tables, initiated actions in the Trade Court challenging
the results of Commerce’s first and second administrative
review. This appeal stems from Home Products challenge
to Commerce’s first administrative review, while Home
Products’ appeal from the Trade Court’s decision in the
second administrative review gave rise to Home Prods. I.
While these challenges were pending, Commerce con-
ducted its third administrative review of the same anti-
dumping order. During that proceeding, new evidence
was brought to light that indicated Since Hardware had